Citation Nr: 0900324	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to service connection for loss of use of both 
lower extremities, to include as secondary to service-
connected residuals of a lumbar laminectomy.

5.  Entitlement to service connection for status post left 
shoulder surgery with degenerative joint disease, to include 
as secondary to service-connected residuals of a lumbar 
laminectomy.

6.  Entitlement to service connection for right shoulder 
degenerative joint disease, acromioclavicular widening, and 
bursitis, to include as secondary to service-connected 
residuals of a lumbar laminectomy.

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and June 2006 rating 
decisions of Department of Veterans Affairs (VA) Regional 
Offices (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal, received in August 2005, 
the veteran requested a hearing before a Veterans Law Judge 
at his local RO.  A hearing was scheduled for May 2008 at the 
St. Petersburg RO.  Subsequently, the veteran submitted a 
statement cancelling the Travel Board hearing and requesting 
a special circumstances remote video conference hearing at 
the Jacksonville Outpatient Clinic.  The veteran and his 
representative were notified in August 2008 that VA was 
unable to provide a special circumstances remote video 
conference hearing at the Jacksonville Outpatient Clinic due 
to a lack of facilities.  There is no subsequent indication 
in the claims folder whether the veteran was scheduled for or 
desired a video conference hearing at the St. Petersburg RO.  
Therefore, in November 2008 the Board sent the veteran a 
letter to clarify the veteran's desire for a video conference 
hearing at the St. Petersburg RO.

The veteran responded to the Board's clarification letter in 
December 2008 and requested a hearing before a Veterans Law 
Judge at his local regional office.  Accordingly, the veteran 
must be scheduled for a hearing before a Veterans Law Judge 
at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




